Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The office action is a response to application filed on 10/18/2021. Wherein claims 1-20 are pending and ready for examination.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claim(s) 1-5, 10-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al (US 20200073921 A1) in view of Kasa et al (US20120254723 A1).
With respect to independent claims:
Regarding claim(s) 1,  Bradley et al  teach a remote computing system for distributed compliance remediation analysis of a web page, the remote computing system comprising: one or more computer data stores configured to store a plurality of computer executable instructions; and one or more hardware computer processors in communication with the one or more computer data stores and configured to execute the plurality of computer executable instructions in order to cause the system to: (Bradley, Fig.20)
 receive through an electronic communications network a request for a compliance test script for applying to the web page and a uniform resource locator (URL) for the web page, the request generated by a user computing system; (Bradley, [0027], the first web page to identify one or more compliance issues, wherein the evaluation comprises loading the first web page in a headless browser, applying an integrated JavaScript code base, and executing a series of compliance tests.)
 transmit through the electronic communications network to the user computing system the compliance test script for applying to the web page loaded by the user computing system, (Bradley, [0027], the first web page to identify one or more compliance issues, wherein the evaluation comprises loading the first web page in a headless browser, applying an integrated JavaScript code base, and executing a series of compliance tests.)
the compliance test script configured for execution within a browser operating on the user computing system, ([0024], the visual elements of the one or more web sites or user interfaces; evaluate each of the one or more web sites to identify one or more compliance issues, wherein the evaluation comprises loading each of the one or more sites in a headless browser, applying the integrated JavaScript code base, and executing a series of compliance tests;)
the compliance test script comprising one or more compliance tests, the test script configured to enable the user computing system to detect one or more compliance issues in order to implement a distributed system for detecting compliance issues in the web page; (Bradley, [0027], the first web page to identify one or more compliance issues, wherein the evaluation comprises loading the first web page in a headless browser, applying an integrated JavaScript code base, and executing a series of compliance tests. [0028],request, from the one or more analytics database engine, one or more URLs of the one or more stored page load events; load, by the data accessibility scanning and testing engine using a headless browser, the one or more URLs; perform the one or more accessibility tests on each of the one or more URLs to generate testing data; store, in the one or more testing database engines, the testing data corresponding to each of the one or more URLs; extract, from the one or more testing database engines, metadata corresponding to the testing data corresponding to each of the one or more URLs; and generate a report of the testing data and/or metadata, wherein the report prioritizes one or more results of the one or more accessibility tests.)
 transmit through the electronic communications network to the user computing system a remediation script for applying to the web page, the remediation script configured to be processed by the browser operating on the user computing system to enable the browser to remediate at least one compliance issue in the web page loaded by the user computing system; (Bradley, [0028],request, from the one or more analytics database engine, one or more URLs of the one or more stored page load events; load, by the data accessibility scanning and testing engine using a headless browser, the one or more URLs; perform the one or more accessibility tests on each of the one or more URLs to generate testing data; store, in the one or more testing database engines, the testing data corresponding to each of the one or more URLs; extract, from the one or more testing database engines, metadata corresponding to the testing data corresponding to each of the one or more URLs; and generate a report of the testing data and/or metadata, wherein the report prioritizes one or more results of the one or more accessibility tests.[0086], such that the system is certain that an issue exists. In some embodiments, compliance issues having a confidence rating above a predetermined threshold may eligible for automatic remediation. In some embodiments, common issues which may be automatically remediated may include, but are not limited to, language attribute not set, INPUT missing label, empty anchor, heading missing text, text alternatives missing from non-text content, unnecessary duplication of link description, skip-to link not present, and links do not warn user before opening a new window)
However, the prior art fails to teach the compliance test script further configured to enable the user computing system to detect one or more compliance issues in the web page loaded by the user computing system and generate a non-compliance report of the detected one or more compliance issues in the web page for transmission to the remote computing system, receive through the electronic communications network from the user computing system the generated non-compliance report; and store the received generated non-compliance report.
Kasa et al teach the compliance test script further configured to enable the user computing system to detect one or more compliance issues in the web page loaded by the user computing system and generate a non-compliance report of the detected one or more compliance issues in the web page for transmission to the remote computing system, (Kasa, [0030], the reporting module 112 is a software module responsible for providing Hyper Text Markup Language overlay reports for web standard non-compliance to the user. The HTML overlay reports are easy to view HTML reports illustrating results of web standard non-compliance testing that are easily accessible by screen readers. [0031], the control panel 114 is a set of controls generated dynamically based on the web standard for which the testing is conducted, the local copy of the web page loaded using the user interface 110 for web standard non-compliance testing and a set of errors generated on the web page corresponding to the accessibility guideline selected.)
receive through the electronic communications network from the user computing system the generated non-compliance report; and (Kasa, [0030], the reporting module 112 is a software module responsible for providing Hyper Text Markup Language overlay reports for web standard non-compliance to the user. The HTML overlay reports are easy to view HTML reports illustrating results of web standard non-compliance testing that are easily accessible by screen readers.)
store the received generated non-compliance report. (Kasa, [0012], the customized HTML overlay report further comprises details of the one or more errors associated with each HTML element on the web page. In an example, the details comprises a description of the error stored in a repository. In another example, the details comprises an address to the accessibility guideline definition.)
Therefore, it would have been obvious to a person of ordinary skill to use the compliance test script further configured to enable the user computing system to detect one or more compliance issues in the web page loaded by the user computing system and generate a non-compliance report of the detected one or more compliance issues in the web page for transmission to the remote computing system, receive through the electronic communications network from the user computing system the generated non-compliance report; and store the received generated non-compliance report as taught by Kasa et al. The motivation/suggestion would have been because there is a need to provide a methods and systems of web standards non-compliance testing and reporting which provide a high degree of control over viewing web standard non-compliance instances and facilitate flexible planned phase wise testing and maintenance of web standards non-compliance. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

	Regarding claim(s) 11,  Bradley-Kasa teaches a user computing system for distributed compliance remediation analysis of a web page, the user computing system comprising: one or more computer data stores configured to store a plurality of computer executable instructions; and one or more hardware computer processors in communication with the one or more computer data stores and configured to execute the plurality of computer executable instructions in order to cause the system to: (Bradley, Fig.20)
 transmit through an electronic communications network to a remote computing system a request for a compliance test script for applying to the web page; (Bradley, [0027], the first web page to identify one or more compliance issues, wherein the evaluation comprises loading the first web page in a headless browser, applying an integrated JavaScript code base, and executing a series of compliance tests.)
 receive through the electronic communications network from the remote computing system the compliance test script for applying to the web page loaded by the user computing system, the compliance test script configured for execution within a browser operating on the user computing system, ([0024], the visual elements of the one or more web sites or user interfaces; evaluate each of the one or more web sites to identify one or more compliance issues, wherein the evaluation comprises loading each of the one or more sites in a headless browser, applying the integrated JavaScript code base, and executing a series of compliance tests;)
 the compliance test script further configured to enable the user computing system to detect one or more compliance issues in the web page loaded by the user computing system and generate a non-compliance report of the detected one or more compliance issues in the web page for transmission to the remote computing system, the compliance test script comprising one or more compliance tests; (Kasa, [0030], the reporting module 112 is a software module responsible for providing Hyper Text Markup Language overlay reports for web standard non-compliance to the user. The HTML overlay reports are easy to view HTML reports illustrating results of web standard non-compliance testing that are easily accessible by screen readers. [0031], the control panel 114 is a set of controls generated dynamically based on the web standard for which the testing is conducted, the local copy of the web page loaded using the user interface 110 for web standard non-compliance testing and a set of errors generated on the web page corresponding to the accessibility guideline selected.)
receive from the remote computing system through the electronic communications network a remediation script for applying to the web page loaded by the user computing system, the remediation script configured to be processed by the browser operating on the user computing system to enable the browser to remediate at least one compliance issue in the web page loaded by the user computing system; (Bradley, [0028],request, from the one or more analytics database engine, one or more URLs of the one or more stored page load events; load, by the data accessibility scanning and testing engine using a headless browser, the one or more URLs; perform the one or more accessibility tests on each of the one or more URLs to generate testing data; store, in the one or more testing database engines, the testing data corresponding to each of the one or more URLs; extract, from the one or more testing database engines, metadata corresponding to the testing data corresponding to each of the one or more URLs; and generate a report of the testing data and/or metadata, wherein the report prioritizes one or more results of the one or more accessibility tests.[0086], such that the system is certain that an issue exists. In some embodiments, compliance issues having a confidence rating above a predetermined threshold may eligible for automatic remediation. In some embodiments, common issues which may be automatically remediated may include, but are not limited to, language attribute not set, INPUT missing label, empty anchor, heading missing text, text alternatives missing from non-text content, unnecessary duplication of link description, skip-to link not present, and links do not warn user before opening a new window)
 execute within the browser the received remediation script comprising instructions to: detect one or more compliance issues in the web page loaded by the user computing system; (Bradley, [0086], bringing websites and user interfaces into compliance, such that accessibility functions can be added, is accomplished by scanning websites and programmatically detecting issues in a robust and efficient manner, and injecting code into the HTML document object model (DOM) to facilitate both programmatically and manually remediating noncompliance issues, as described in greater detail below.)
 modify the web page to remediate the one or more detected compliance issues; (Bradley, [0024], deliver, to the user web browser, the one or more accelerated remediation code blocks corresponding to one or more web sites or user interfaces accessed by a user; and execute the one or more accelerated remediation code blocks, wherein execution comprises modification of the DOM; wherein all of the accelerated remediation code blocks corresponding to one of the one or more web sites are stored in the same remediation code database.)
execute within the browser the received compliance test script in order to enable a distributed system for detecting compliance issues in the web page, the received compliance test script comprising instructions to: detect one or more compliance issues in the web page loaded by the user computer system; and (Bradley, [0027], described herein are systems, devices, or methods for identifying structural patterns across a plurality of web pages and determining a set of remediations that can be applied to the plurality of web pages, the method comprising: identifying, by a computer system, within a first document object model (DOM) corresponding to a first web page of the plurality of web pages, a first hierarchal structure, wherein the first web page comprises a plurality of elements, wherein each hierarchy of the first hierarchal structure comprises one or more elements having commonalities in placement, class, or appearance; evaluating, by the computer system, the first web page to identify one or more compliance issues, wherein the evaluation comprises loading the first web page in a headless browser, applying an integrated JavaScript code base, and executing a series of compliance tests;)
generate the non-compliance report based on the detected one or more compliance issues; and (Kasa, [0030], the reporting module 112 is a software module responsible for providing Hyper Text Markup Language overlay reports for web standard non-compliance to the user. The HTML overlay reports are easy to view HTML reports illustrating results of web standard non-compliance testing that are easily accessible by screen readers.)
transmit through the electronic communications network to the remote computing system the generated non-compliance report. (Kasa, [0012], the customized HTML overlay report further comprises details of the one or more errors associated with each HTML element on the web page. In an example, the details comprises a description of the error stored in a repository. In another example, the details comprises an address to the accessibility guideline definition.)

With respect to dependent claims:
Regarding claim(s) 2,  Bradley-Kasa teaches the computer system of claim 1, wherein the compliance test script is further configured to re-run the one or more compliance tests of the compliance test script in response to a change in the web page. (Bradley, [0089], if no test failure conditions are identified by the system, no remediations are applied. In some embodiments, tests can be re-run periodically or upon user request.)
Regarding claim(s) 3,  Bradley-Kasa teaches the computer system of claim 1, wherein the compliance test script is further configured re-run the one or more compliance tests of the compliance test script in response to the executing a second remediation script. (Bradley, [0089], tests can be re-run periodically or upon user request. In some embodiments, the system fixes accessibility issues by utilizing a library of automatic remediations. In some embodiments, automatic remediations can be equally applicable to all websites and can be utilized to improve the accessibility of any website.)
Regarding claim(s) 4,  Bradley-Kasa teaches the computer system of claim 3, wherein the compliance test script is further configured to generate a second compliance test report, the second compliance test report comprising an indicator for alerting an administrator of one or more problematic compliance issues requiring manual remediation fixes. (Bradley, [0086], bringing websites and user interfaces into compliance, such that accessibility functions can be added, is accomplished by scanning websites and programmatically detecting issues in a robust and efficient manner, and injecting code into the HTML document object model (DOM) to facilitate both programmatically and manually remediating noncompliance issues, as described in greater detail below.)
Regarding claim(s) 5,  Bradley-Kasa teaches the computer system of claim 1, wherein the compliance test script is further configured to prioritize one or more compliance tests based at least in part on a uniform resource locator of the web page. (Bradley, [0027], the first web page to identify one or more compliance issues, wherein the evaluation comprises loading the first web page in a headless browser, applying an integrated JavaScript code base, and executing a series of compliance tests. [0028],request, from the one or more analytics database engine, one or more URLs of the one or more stored page load events; load, by the data accessibility scanning and testing engine using a headless browser, the one or more URLs; perform the one or more accessibility tests on each of the one or more URLs to generate testing data; store, in the one or more testing database engines, the testing data corresponding to each of the one or more URLs; extract, from the one or more testing database engines, metadata corresponding to the testing data corresponding to each of the one or more URLs; and generate a report of the testing data and/or metadata, wherein the report prioritizes one or more results of the one or more accessibility tests.)
Regarding claim(s) 10,  Bradley-Kasa teaches the computer system of claim 1, wherein the remediation script comprises one or more remediations that are specific to a website to which the web page belongs. (Bradley, [0104], FIG. 3 is a schematic flow diagram illustrating an exemplary remediation delivery process. In some embodiments, once the AE JavaScript loads (302), manual remediations present in the configuration can be applied and executed (304). A scanning and detection system can scan the page to detect compliance issues (306). Using, for example, a heuristics engine, detected compliance issues can be mapped (308) to pre-existing remediation scripts 312 and programmatic remediation can be executed/applied (310) for each mapped compliance issue.)
Claim(s) 12 is/are substantially similar to claim 2, and is thus rejected under substantially the same rationale.
Claim(s) 13 is/are substantially similar to claim 3, and is thus rejected under substantially the same rationale.
Claim(s) 14 is/are substantially similar to claim 4, and is thus rejected under substantially the same rationale.
Claim(s) 15 is/are substantially similar to claim 5, and is thus rejected under substantially the same rationale.
Claim(s) 20 is/are substantially similar to claim 10, and is thus rejected under substantially the same rationale.

2.	Claim(s) 6, 9, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al (US 20200073921 A1) in view of Kasa et al (US20120254723 A1) in view of Rodriguez et al (US 9003423 B1).
Regarding claim(s) 6, the prior art fails to teach the system of claim 1, wherein the compliance test script is further configured to abort one or more compliance tests after a maximum period of time.
However, Rodriguez et al teach wherein the compliance test script is further configured to abort one or more compliance tests after a maximum period of time. (Rodriguez, col.5, lines 50-67; the user interface page 200 may additionally includes an option 244 that enables the user to set a response timeout threshold. The response timeout threshold may determine how long the test execution module 134 is to wait for the web page images of a compatibility test to be rendered before terminating the compatibility test. Accordingly, the response timeout threshold feature may be useful in scenarios in which complex compatibility tests may take longer to run. An option 244 may be set with a pull down menu 246 that contains a list time intervals. Accordingly, by adjusting the response time out threshold using the time intervals available from the pull down menu 246, the user may prevent the test execution module 134 from timing out and prematurely aborting a compatibility test due to slower than expected test execution time.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein the compliance test script is further configured to abort one or more compliance tests after a maximum period of time as taught by Rodriguez et al. The motivation/suggestion would have been because there is a need to an implementation of a dynamic browser compatibility checker that enables a web content developer to check whether production web pages are rendered consistently by different web browsers. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

Regarding claim(s) 9,  Bradley-Kasa-Rodriguez teaches the computer system of claim 1, wherein the remediation script is configured to stop executing after a maximum period of time. (Rodriguez, col.5, lines 50-67; the user interface page 200 may additionally includes an option 244 that enables the user to set a response timeout threshold. The response timeout threshold may determine how long the test execution module 134 is to wait for the web page images of a compatibility test to be rendered before terminating the compatibility test. Accordingly, the response timeout threshold feature may be useful in scenarios in which complex compatibility tests may take longer to run. An option 244 may be set with a pull down menu 246 that contains a list time intervals. Accordingly, by adjusting the response time out threshold using the time intervals available from the pull down menu 246, the user may prevent the test execution module 134 from timing out and prematurely aborting a compatibility test due to slower than expected test execution time. It would obvious to stop a script (e.g. remediation/testing script) by setting executing timeout.)

Claim(s) 16 is/are substantially similar to claim 6, and is thus rejected under substantially the same rationale.
Claim(s) 19 is/are substantially similar to claim 9, and is thus rejected under substantially the same rationale.

3.	Claim(s) 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al (US 20200073921 A1) in view of Kasa et al (US20120254723 A1) in view of Kieviet et al (US 20170063653 A1).
Regarding claim(s) 7, the prior art fails to teach the computer system of claim 1, wherein the compliance test report comprises a uniform resource locator of the web page loaded by the user computing system.
However, Kieviet et al teach wherein the compliance test report comprises a uniform resource locator of the web page loaded by the user computing system. (Kieviet, [0117] At 602, a user 644 can provide an indication via a computing device or agent to view an analytics report. For example, the user may access a URL or website associated with the analytics report.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein the compliance test report comprises a uniform resource locator of the web page loaded by the user computing system as taught by Kieviet et al. The motivation/suggestion would have been because there is a need to configuring a webpage for network traffic analysis. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.
	


4.	Claim(s) 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al (US 20200073921 A1) in view of Kasa et al (US20120254723 A1) in view Morris et al (US 20110252356 A1).
Regarding claim(s) 18, the prior art fails to teach the computer system of claim 1, wherein the compliance test is further configured to run when the browser is in a substantially idle state
However, Morris et al teach wherein the compliance test is further configured to run when the browser is in a substantially idle state. (Morris, [0128] In another aspect, idle monitor component 452b in FIG. 4b may retrieve and/or otherwise receive an idle condition for evaluation from network application 504 and/or network application platform 506 in FIG. 5. The idle condition may be included in web client application 406b, and/or may be generated by web client application 406b when operating in browser 404b. For example, a received idle condition may test whether a UI element with an identified idle period in a tab of browser has been visible within a duration at least partially included in the idle period)
Therefore, it would have been obvious to a person of ordinary skill to use wherein the compliance test is further configured to run when the browser is in a substantially idle state as taught by Morris et al. The motivation/suggestion would have been because there is a need to identifying an idle user interface elemen. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

Claim(s) 18 is/are substantially similar to claim 8, and is thus rejected under substantially the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUJI CHEN/
Examiner, Art Unit 2449

/DAVID P ZARKA/Primary Patent Examiner, Art Unit 2449